[Cite as State v. Tipton, 2018-Ohio-1229.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 27642
                                                   :
 v.                                                :   Trial Court Case No. 2017-CR-472
                                                   :
 DAVID TIPTON                                      :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 30th day of March, 2018.

                                              ...........

MATHIAS H. HECK, JR., by SARAH E. HUTNIK, Atty. Reg. No. 0095900, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

KRISTIN L. ARNOLD, Atty. Reg. No. 0088794, 120 West Second Street, Suite 1502,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                             .............
                                                                                           -2-


TUCKER, J.

       {¶ 1} Defendant-appellant David Tipton has served the imposed nine month prison

sentence. Since Tipton’s sole assignment of error attacks only the prison term, his

appeal is moot, and, thus, subject to dismissal.



                                           Facts

       {¶ 2} Tipton, on May 16, 2017, pleaded guilty to failure to notify in violation of R.C.

2950.05(A) and (F)(1), a third degree felony. The trial court, on May 30, 2017, sentenced

Tipton to a nine month prison term granting him thirty-seven days of jail time credit.



                                         Analysis

       {¶ 3} Tipton’s sole assignment of error is as follows:

       [TIPTON’S] SENTENCE IS CONTRARY TO LAW BECAUSE THE COURT

       DID NOT ADEQUATELY FOLLOW THE REQUISITE STATUTORY

       PROCEDURES PRIOR TO IMPOSING SENTENCE.

       {¶ 4} Tipton’s sentence was not stayed, and, as a result, he has completed the

nine month prison term.

       {¶ 5} An appeal of an already served sentence is moot. State v. McCarty, 2d Dist.

Clark No. 2014-CA-70, 2015-Ohio-2877; State v. Cockran, 2d Dist. Clark No. 2005-CA-

18, 2006-Ohio-3192; State v. Beamon, 11th Dist. Lake No. 2000-L-160, 2001 WL
1602656 (Dec. 14, 2001).

       {¶ 6} The rationale for this conclusion is stated by the 11th District in State v.

Beamon as follows:
                                                                                         -3-


      If an individual has already served his prison term, there can be no collateral

      disability or loss of civil rights that can be remedied by a modification of the

      length of that sentence in the absence of a reversal of the underlying

      conviction. Therefore, [Beamon’s] assertion that the trial court erred in

      determining the length of that sentence is a moot issue because [Beamon]

      has already served his sentence, and no relief can be granted by this court

      subsequent to the completion of the sentence if the underlying conviction

      itself is not at issue.

Beamon, *1.

      {¶ 7} Since Tipton’s appeal attacks only his prison sentence and that sentence has

been served, the appeal is moot. Accordingly, Tipton’s appeal is dismissed.



                                     .............



WELBAUM, P.J. and HALL, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Sarah E. Hutnik
Kristin L. Arnold
Hon. Erik Blaine